 Case 2:20-cv-11064-FMO-MRW Document 134 Filed 09/01/21 Page 1 of 3 Page ID #:2767



 1   Scott M. Lesowitz (SBN 261759)
 2   scott@lawbylg.com
     Lesowitz Gebelin LLP
 3   8383 Wilshire Boulevard, Suite 520
 4   Beverly Hills, California 90211
     Telephone: (310) 341-3076
 5   Counsel for Defendant Yasiel Puig
 6
     Vince Finaldi (SBN 238279)
 7   vfinaldi@manlystewart.com
 8   MANLY, STEWART & FINALDI
     19100 Von Karman Ave., Suite 800
 9   Irvine, CA 92612
10   Telephone: (949) 252-9990
     Fax: (949) 252-9991
11   Attorneys for Plaintiff
12
                          UNITED STATES DISTRICT COURT
13                       CENTRAL DISTRICT OF CALIFORNIA
14
     JANE ROE,                          )     Case No.: 2:20-cv-11064-FLA-MRWx
15                                      )
16              Plaintiff,              )     JOINT APPLICATION TO EXTEND
                                        )     THE DISCOVERY CUTOFF DATES
17          v.                          )
18                                      )
     YASIEL PUIG, and DOES 1- 10,       )
19   inclusive,                         )
20                                      )
                Defendants.             )
21
     __________________________________ )
22                                      )
     AND CROSS ACTION                   )
23                                      )
24
25
26
27
28
 Case 2:20-cv-11064-FMO-MRW Document 134 Filed 09/01/21 Page 2 of 3 Page ID #:2768



 1         Plaintiff and Counter-Defendant Jane Roe and Defendant and Counter-
 2   Complainant Yasiel Puig, through their undersigned attorneys, agree and stipulate as
 3   follows:
 4         WHEREAS, per the current Scheduling and Case Management Order re: Jury Trial
 5   (the “Scheduling Order”), ECF no. 51, all fact discovery shall be completed no later than
 6   October 11, 2021, initial expert witness disclosures must be served no later than October
 7   25, 2021, rebuttal expert witness disclosures must be served no later than November 24,
 8   2021, and all expert discovery shall be completed by December 27, 2021;
 9         WHEREAS, Plaintiff has noticed multiple depositions of executives for Major
10   League Baseball teams in September, and witnesses have expressed concern about being
11   deposed prior to the conclusion of the baseball season, and the World Series is not
12   scheduled to begin until October 26, 2021;
13         WHEREAS, Defendant has only recently retained new counsel, and new counsel is
14   impacted by (a) Defendant is only now completing playing in the Mexican League
15   baseball playoffs, and Defendant’s availability has been limited during that time, and (b)
16   the presence of the Jewish High Holidays in September 2021, with seven holidays falling
17   on weekdays this year;
18         WHEREAS, on July 8, 2021, Counter-Defendant filed an anti-SLAPP motion
19   against the Counterclaim, and the Court took the motion under submission on August 9,
20   2021, but no ruling has been issued at this time;
21         WHEREAS the parties wish to have another mediation to explore the possibility of
22   settling prior to incurring the time and expense of certain discovery efforts;
23         WHEREAS, at this time due to the increase of the delta variant of COVID-19,
24   certain third-party witnesses whose depositions were set to occur live have requested
25   alternative arrangements, and
26         WHEREAS the trial date is currently May 3, 2022, and the discovery cutoff dates
27   can be extended by six weeks without impacting the trial and trial-related dates,
28

                                                  1
 Case 2:20-cv-11064-FMO-MRW Document 134 Filed 09/01/21 Page 3 of 3 Page ID #:2769



 1          THEREFORE, the Parties jointly request that the Court make the following
 2   amendments to the current Scheduling Order:
 3          1. The deadline for fact discovery to be completed shall be extended from no later
 4             than October 11, 2021, to no later than November 22, 2021;
 5          2. The deadline for initial expert witness disclosures to be served shall be
 6             extended from no later than October 25, 2021 to December 6, 2021;
 7          3. The deadline for rebuttal expert witness disclosures to be served shall be
 8             extended from no later than November 24, 2021, to January 5, 2022,
 9          4. And the deadline for all expert discovery to completed shall be extended from
10             by December 27, 2021, to by February 7, 2022.
11   IT IS SO STIPULATED.
12   Dated: September 1, 2021                           LESOWITZ GEBELIN LLP1
13                                                      /s/ Scott Lesowitz
                                                        By: Scott Lesowitz
14                                                      Attorneys for Defendant and
15                                                      Counter-Complainant Yasiel Puig
16   Dated: September 1, 2021                           MANLY, STEWART & FINALDI
17                                                      /s/ Vince Finaldi
                                                        By: Vince Finaldi
18                                                      Attorneys for Plaintiff and
19                                                      Counter-Defendant Jane Roe
20
21
22
23
24
25
26
     1
      Pursuant to Local Rule 5-4.3.4(a)(2)(i), the filer of this document, Scott Lesowitz,
27   hereby attests that all other signatories listed, and on whose behalf this filing is submitted,
28   concur in this filing’s content and have authorized this filing.

                                                       2
